DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 6/9/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now requires the following:

    PNG
    media_image1.png
    145
    614
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    414
    696
    media_image2.png
    Greyscale

As shown above, the handle member 22 and the swing member 24 are flush to each other. If a user wants to operate the handle member 22, then it has to push on the swing member, allowing the grasp portion to be exposed, and then the user lift the handle member. The swing member is already rotated.
When the user lifts the handle member, the first extension 33 on the handle member will engage the handle side abutting portion 42, so as to provide a load on the swing member (page 7 line 20 to page 8 line 10). This load will maintain the swing member in the rotated position. 
Therefore, in order to continue with the examination, the claim will be interpreted as the swing member is pushed toward the base member, the handle is pivoted and the 

As to new claim 9, the claim requires the following:

    PNG
    media_image3.png
    115
    764
    media_image3.png
    Greyscale

At the instant, the claim fails to actually mention how the swing member reaches that position that it will rotate back. 
As mentioned before, the user push on the swing member to expose the grasp portion of the handle member.
Therefore, in order to continue with the examination, the claim will be interpreted as the swing member is pushed toward the base member, and then as claimed, that it will rotate back when the abutting connection is moved away. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010120584 (JP 584) in view of US Pat No 2,029,199 to Segar.

    PNG
    media_image4.png
    518
    1613
    media_image4.png
    Greyscale

JP 584 discloses a handle device that comprises a base member (12), a handle member (20) defining a grasp portion and a slit, and a swing member (30).
The swing member comprises a handle side abutting portion configured to abut against the handle member when the grasp portion is lifted up (as seen in the middle position above, the handle is capable of resting against the portion illustrated on the swing member), a base side abutting portion configured to abut the base member, and a rotational pivot portion.

JP 584 fails to disclose that the handle side abutting portion abuts an extension on the handle member 

    PNG
    media_image5.png
    563
    1396
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handle member described by JP 584 with an extension portion, as taught by Segar, in order to maintain the swing member in the operated position.
 
Claims 2, 3 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010120584 (JP 584) in view of US Pat No 2,029,199 to Segar and further in view of JP4777131 (JP 131).
JP 584, as modified by Segar, fails to clearly disclose that the handle member comprises extension portions configured to abut against bearing portions on the base member.

    PNG
    media_image6.png
    1295
    2513
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    576
    1342
    media_image7.png
    Greyscale

JP 131 teaches that it is well known in the art to provide the extension portions (32) on a handle member (30) to abut and interact with bearing surfaces (22) on the base member (figs 5 and 6). 
The bearing portion is capable of being bendable by the extension portion abutting the bending portion (at least certain degree). 
The bearing portion comprises a ceiling (where 22 is pointing) and has an “arc shape” (fig 3)..
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the extensions on the handle member described by JP 584, as modified by Segar, abutting and interacting with the bearing portions on the base member, as taught by JP 131, in order to guide the handle member movement.



Response to Arguments
With respect to the 112 2nd paragraph rejection, the applicant express that the invention is just drawn to the handle, not the combination with the latch and the spring.
Therefore, in view of the position, the rejection has been withdrawn.

Also, in view of the current amendment, a new 112 2nd paragraph rejection has been made on the record.
As to the previous rejection of the prior art, as previously interpreted, the current amendment and argument of what is actually the invention (just the handle), overcomes the previous rejection.
However, in view of the amendment and explanation, a new rejection has been made on the record.
Also, in order to expedite prosecution, the examiner is proposing the following amendment to overcome the rejection and put the application in allowance condition:

Claim 1 (same to claim 9):
“A handle device, comprising:
a base member;
a handle member pivotally supported on the base member; and 
a swing member pivotally supported on the base member, 
wherein the handle member has a grasp portion configured to take a second position,

wherein the swing member comprises:
a handle-side abutting portion configured to abut against the handle member when the grasp portion is lifted up; 
a base-side abutting portion configured to abut against the base member and thus to bear a load as the handle-side abutting portion abuts against the handle member and thus bears a load: and 
a rotational pivot portion pivotally supported on the base member and positioned between the handle-side abutting portion and the base-side abutting portion, and 
wherein the swing member is configured to be pushed to rotate toward an operating position in such a manner that as the handle-side abutting portion comes away from a bottom portion of the base member, the base-side abutting portion comes close to the bottom portion of the base member, 
wherein the handle member comprises a first extension portion extending toward the
bottom portion of the base member and a second extension portion, and 
wherein the first extension portion is configured to engage with the handle-side abutting portion from a side of the bottom portion of the base member to maintain in the operating position when the grasp portion is lifted up, and the second extension is configured to abut and move a latch member when the handle member.”.



Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



August 11, 2021